Citation Nr: 1000392	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to 
December 1957.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In August 2008, the Veteran provided testimony at a Board 
personal hearing (Travel Board hearing) before the 
undersigned Acting Veterans Law Judge in Columbia, South 
Carolina.  A transcript of the hearing is of record.

In October 2008 the Board remanded the case for further 
action by the originating agency.  Following attempts to 
comply with the remand order for a VA examination, the case 
was returned to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In its October 2008 remand, the Board remanded this case for 
a VA audiological examination to determine the current 
severity and etiology of the Veteran's bilateral hearing 
loss.  The Veteran was scheduled for a VA examination at the 
Columbia VA Medical Center (VAMC) in January 2009, but the 
examination was cancelled when notice was received that the 
Veteran had moved to Florida.  A second VA examination was 
scheduled for March 2009 at the Broward County VA Outpatient 
Clinic.  A note to the VA examination request indicated the 
Veteran's new Florida mailing address; however, the address 
at the top of the VA examination request form still reflects 
the Veteran's previous South Carolina address.  The Veteran 
failed to report for the examination.  

In July 2009 and November 2009 written statements, the 
Veteran contends that he did not receive notice of the March 
2009 VA examination due to a mix-up with the Post Office and 
his forwarding address.  He requested that the VA 
audiological examination be rescheduled, and indicated his 
intention to appear at any rescheduled examinations.  

38 C.F.R. § 3.655 provides that failure to report for a VA 
examination in connection with a claim for original 
compensation, without good cause, results in the issuance of 
a decision  based on the evidence of record.  Examples of 
good cause include, but are not limited to, illness or 
hospitalization of the Veteran, or the death of an immediate 
family member.  In this case, the record establishes that the 
Veteran moved to a different state soon before his March 2009 
hearing was scheduled, and he has twice indicated his 
willingness to appear for a rescheduled VA audiological 
examination.  The Board finds that the Veteran has 
established good cause for his failure to appear, and that 
the VA audiological examination should be rescheduled.  

Accordingly, the issue of service connection for bilateral 
hearing loss is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ should arrange for a VA 
audiology examination of both ears.  The 
VA examiner should be provided the full 
and accurate relevant history of bilateral 
hearing loss disability, including the 
Veteran's history of in-service exposure 
to artillery fire, exposure to 50 caliber 
and 90 mm weapons fire, and SAM missiles; 
temporary loss of hearing starting in 
service; and gradual and progressive 
hearing loss after service.  The VA 
audiology examiner should be provided 
access to relevant documents in the claims 
file in conjunction with the examination.

For the currently diagnosed bilateral 
hearing loss disability, the examiner 
should offer an opinion as to whether the 
currently diagnosed hearing loss 
disability of the left and right ear is at 
least as likely as not (i.e., 50 percent 
or greater probability) related to in-
service acoustic traumas. A complete 
rationale should be provided for the 
opinion given.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason(s) why.

2.  Following the above development, VA 
should readjudicate the claim for service 
connection for bilateral hearing loss.  If 
any of the benefits sought on appeal are 
not granted, an appropriate supplemental 
statement of the case should be issued.  
The Veteran and his representative should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


